United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1261
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Laverne William Bieghler,               *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 25, 2006
                                Filed: October 3, 2006 (corrected 10/27/06)
                                 ___________

Before LOKEN, Chief Judge, BEAM, and GRUENDER, Circuit Judges.
                              ___________

PER CURIAM.

      Laverne Bieghler appeals his convictions for conspiracy to manufacture
methamphetamine, manufacture of methamphetamine, and endangering human life
while manufacturing a controlled substance.

        At trial, the government called three individuals who, pursuant to plea
agreements, testified they engaged in the manufacture of methamphetamine with
Bieghler. One of these witnesses testified that Bieghler asked "a lot of people" to
assist in the manufacture of methamphetamine, by, among other actions, purchasing
pseudoephedrine. Two of these witnesses further testified, in non-responsive answers,
that Bieghler was a felon with prison history. The district court1 denied a motion for
mistrial after the revelation of Bieghler's felon status. Further evidence established
that Bieghler manufactured methamphetamine at his residence with minors living in
the home. A final government witness, experienced in methamphetamine lab
forensics, testified about the dangers of methamphetamine production.

       After conviction, the court calculated a base offense level of 26 with an
automatic three-level enhancement for endangerment of human life, leaving the base
level at 29. The court then considered offense-specific conduct, adding six levels for
endangering the life of a minor. The court also added three levels for "managing"
criminal activity. Finally, the court denied a request for downward adjustment based
upon acceptance of responsibility. This left Bieghler at an offense level of 38, with
a criminal history category VI, making the advisory sentencing range 360 months to
life. After considering the 18 U.S.C. § 3553(a) factors, the court sentenced Bieghler
to 240-months' incarceration. Bieghler appeals, claiming insufficiency of the
evidence, error by the district court in denying his motion for mistrial, and that the
ultimate sentence was unreasonable.2 We find each argument to be without merit.

        Without citing authority, Bieghler claims that a lack of "forensic evidence" at
trial requires reversal. Likewise, we find no authority for such a proposition. In fact,
"forensic evidence" is not required for conviction. E.g., United States v. Frokjer, 415
F.3d 865, 869 (8th Cir. 2005) (noting that circumstantial evidence is sufficient for
conviction). Given the above recounted evidence, we believe that, at least, a
reasonable jury could have found Bieghler guilty beyond a reasonable doubt, and thus
we may not reverse the conviction. Id.


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
      2
       Bieghler also argues for inconsistent verdicts and improper application of
sentencing guidelines, but both are actually insufficient evidence arguments.

                                          -2-
       Bieghler also requests reversal based on the denial of his motion for mistrial.
In this regard, Bieghler suggests prosecutorial misconduct for failure to prepare
witnesses, leading to the revelation of Bieghler's felon status. The trial judge has
discretion to determine the prejudicial effect of such statements, and we reverse only
for abuse of discretion in weighing the prejudicial statements against the strength of
the government's case. United States v. Katz, 445 F.3d 1023, 1034 (8th Cir.), petition
for cert. filed, No. 06-339 (Sept. 5, 2006).

       Here, the district court found the answers involving Bieghler's history to be
non-responsive. Given that, and that this evidence was, in part, elicited by Bieghler's
own counsel on cross-examination, we seriously doubt the existence of prosecutorial
misconduct. We find that the trial judge did not abuse his discretion in deciding that
the strength of the government's case outweighed any possible prejudice. United
States v. Beeks, 224 F.3d 741, 745 (8th Cir. 2000) (requiring consideration of
cumulative effect compared with strength of admissible evidence of guilt).

       Finally, Bieghler claims his sentence is unreasonable. While Bieghler made
cooperative proffers pre-trial, a defendant who holds the government to its factual
burden at trial is normally barred from a downward adjustment for accepting
responsibility. United States v. Fuller, 374 F.3d 617, 623 (8th Cir. 2004), cert. denied,
543 U.S. 1073 (2005). Bieghler did so here and is not entitled to the downward
adjustment. Given that the properly calculated advisory range was 360 months to life,
a sentence of 240 months is not unreasonable.

      We affirm the district court in all respects.
                      ______________________________




                                          -3-